Exhibit 10.18

 

 

Summary of Fluor Corporation Non-Employee Director

Compensation

 

Cash Compensation

 

Annual Retainer:

 

$

90,000

 

 

 

 

 

Annual Committee Retainer:

 

 

 

 

 

 

 

Audit Committee Chair:

 

$

15,000

 

Organization and Compensation

 

 

 

Committee Chair:

 

$

10,000

 

Governance Committee Chair:

 

$

10,000

 

 

 

 

 

Lead Director Retainer:

 

$

30,000

 

 

      Retainers are paid quarterly in cash and can be deferred at the director’s
election under the Fluor Corporation Deferred Directors’ Fees Program.

 

Equity Compensation

 

      Each non-employee director will receive an initial grant of up to 2,500
shares of restricted stock plus related restricted units in an amount determined
by the Organization and Compensation Committee.  Restrictions lapse and units
become immediately earned and payable with respect to 20% of the award on the
date of grant and then subsequently vest at a rate of 20% per year on each
anniversary of that date.

 

      Each non-employee director also receives an annual grant of restricted
stock and restricted units with a total market value of $90,000.  The grant is
made on the date of the annual meeting of shareholders.  Restrictions on awards
granted prior to 2008 lapse at a rate of 20% per year over five years; and
restrictions on awards granted in 2008 or later will vest immediately on the
first anniversary of the date of grant.

 

Other Information

 

      Fluor Corporation reimburses directors for their travel and related
expenses in connection with attending Board meetings and Board-related
activities.  Directors also receive life insurance ($75,000 in coverage) and
travel insurance ($250,000 in coverage).  Directors’ charitable contributions
that meet the guidelines of the Company’s employee charitable matching gift
program are eligible for matching funds from the Company in an amount up to
$5,000 per year.

 

--------------------------------------------------------------------------------